Citation Nr: 0702293	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of head 
trauma.

2.	Entitlement to service connection for residuals of a right 
shoulder injury.

3.	Entitlement to service connection for arthritis of the 
back, hands and feet.

4.	Entitlement to service connection for a skin disorder.

5.	Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
January 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  The RO, in part, denied service connection 
for the various disorders indicated.  Other claims for 
service connection that were denied have since been granted 
during the pendency of the appeal. 

In March 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ) of the Board.  
Thereafter, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.),      
for additional development.  On completion of the requested 
actions, the AMC in June 2006 granted service connection for 
degenerative joint disease (DJD) of the left knee, bilateral 
hearing loss, tinnitus, residuals of a left thumb injury, 
coronary artery disease, chronic allergic rhinitis, and 
conjunctival scar in the right eye.   Since the veteran has 
not appealed either the initial rating or effective date 
assigned, these claims have been resolved.  See Grantham v. 
Brown, 114 F.3d 1156         (Fed. Cir. 1997).  However, the 
remaining claims were denied through issuance of an August 
2006 supplemental statement of the case (SSOC), and have been 
returned to the Board for further appellate consideration.  

The Board will presently decide the claims for service 
connection for residuals of head trauma, arthritis, a skin 
disorder and a psychiatric disorder.  But the claim for 
residuals of a right shoulder injury requires still further 
development before being decided.  So, regrettably, it must 
again be remanded to the RO via the AMC.         VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice as to the 
evidence required to substantiate the claims for service 
connection for residuals of head trauma, arthritis, a skin 
disorder and a psychiatric disorder, including an explanation 
of whose responsibility -- his or VA's, it was to obtain that 
evidence and information.  Moreover, VA has also has 
fulfilled its duty to assist in obtaining evidence relevant 
to the disposition of these matters.  

2.	The opinion of the September 2005 VA examiner effectively 
rules out the presence of a causal relationship between the 
veteran's 1973 in-service injury with alleged head trauma, 
and his current headaches or other disability as a residual 
of that injury.

3.	The most probative evidence of record weighs against the 
finding of                   an etiological relationship 
between arthritis of the back, hands and feet,                           
and military service.  

4.	The most probative evidence of record also rules out a 
medical relationship between a current dermatological 
disorder and military service. 

5.	There is no competent evidence that the veteran currently 
has a            psychiatric disorder. 




CONCLUSIONS OF LAW

1.	The veteran does not have any residuals of a head trauma 
that were incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.	The veteran's arthritis of the back, hands and feet was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.	The veteran's skin disorder was not incurred or aggravated 
in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1,   3.6, 3.102, 3.159, 3.303 
(2006).

4.	The veteran does not have a psychiatric disorder that was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.
As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Inasmuch as the preceding criteria prescribes content-
specific VCAA notice as to the specific benefit that a 
claimant intends to establish, the veteran has been 
appropriately informed as to the significance of the VCAA's 
duty to notify and assist to his claims.  Through issuance of 
the RO's October 2001 notice letter,      the AMC's May 2005 
correspondence and the September 2003 statement of the case 
(SOC), each of the requirements for satisfactory VCAA notice 
set forth in the Pelegrini II decision have effectively been 
met.   

In this regard, the initial October 2001 letter informed the 
veteran of the enactment of the VCAA, and the general 
criteria to establish a valid claim for service connection, 
including either based on a direct relationship to service, 
or presumed incurred therein.  The September 2003 SOC 
included citation to and explanation of 38 C.F.R. § 3.303, 
the regulation pertaining to the adjudicative principles for 
the consideration of service connection claims on a direct 
basis.  Hence, the veteran was appropriately informed as to 
the additional evidence required to substantiate his claims, 
the first criterion for sufficient VCAA notice under the 
Pelegrini II decision.

The second and third elements of the Pelegrini II analysis 
likewise have been satisfied.  The October 2001 
correspondence explained to the veteran the mutual 
responsibility between VA and himself to obtain additional 
information relevant to the disposition of his claims -- 
including that VA would take reasonable measures to help 
obtain additional medical records, employment records, and 
records from other Federal agencies.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  
A copy of VA Form 21-4138 (Statement in Support of Claim) was 
enclosed upon which he could provide information concerning 
any additional private medical records that had not already 
been obtained.  Also, a May 2005 letter from the AMC 
requested that he again complete a medical authorization for 
records from a hospital where he underwent treatment in 2003, 
consistent with the Board's May 2005 remand directive that he 
have another opportunity to present such information.  
Based upon the above, the Board concludes that the first 
three elements of VCAA notice as defined in Pelegrini II were 
met.  That notwithstanding, none of the above-referenced 
documentation included mention of the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1),              
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the October 2001 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.         
This correspondence included the specific request that the 
veteran inform the RO  as to any additional information or 
evidence that he wanted that agency to obtain on his behalf, 
or that he otherwise send the evidence still needed to 
support his claim as soon as possible.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed,          No. 02-1077 (December 21, 2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
August 2006 sent primarily as notification of a June 2006 
rating decision, but which also set forth explanation of the 
holding in the Dingess/Hartman decision.  He has therefore 
received detailed notice concerning both the disability 
rating and effective date elements of his claims.

In addition to the above requirements as to the content of 
the notice provided,          it is also essential that the 
relevant notice information was timely sent.                  
The October 2001 and May 2005 VCAA letters in this case were 
issued subsequent to the June 2000 rating decision, and thus 
on initial review, did not comport with the standard for 
timing of notice provided in Pelegrini II, that VCAA notice 
precede initial adjudication of the claim under review.  
(Parenthetically, the Board notes that the RO in a December 
2002 decision later readjudicated the claims in view of the 
enactment of the VCAA -- but since the veteran's original 
timely notice of disagreement (NOD) was with the earlier 
decision, this is determinative of when the initial 
adjudication of the claims occurred.)  Keep in mind, 
however, that the VCAA had not yet been enacted at the time 
of the June 2000 rating decision -- and did not become 
effective until November 2000, several months later.  So the 
RO could not have possibly complied with the requirement 
that VCAA notice precede the initial adjudication of the 
claim, because the VCAA    did not yet even exist.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  Moreover, in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notices 
were not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not 
prejudiced.  See Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006). 
Notwithstanding any defect in the timing of the notice 
provided to the veteran,     the RO has nonetheless 
undertaken sufficient measures in conjunction with the 
continuing development of his claims, such that there has not 
been any detrimental effect upon the adjudication of it.  
Following the issuance of the relevant notice letters in this 
case, he has had ample opportunity to respond with additional 
evidence or information.  Copies of records for private 
medical providers have been obtained from sources of evidence 
that the veteran has identified, and he has provided various 
statements to support his claims.  Also, he has not 
identified, nor does the record reflect, that there is any 
additional remaining evidence on file that has not already 
been obtained.  For these reasons, the Board finds that, 
regardless  of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded     "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him,           
including obtaining his service medical records (SMRs), VA 
outpatient records,  and records from various private 
treatment providers.  He has also undergone VA examinations 
in connection with his claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran has presented numerous 
personal statements pertaining to his claims.  He has also 
testified during a videoconference hearing before the 
undersigned VLJ of the Board.  See 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.



Governing Law and Regulations

Service connection may be established for any current 
disability that is the result of a disease or an injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of               a chronic nature, such as 
arthritis and psychiatric disorders (where involving 
psychosis), will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service.  This presumption, however,        is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  See also 71 Fed. Reg. 42,758               (July 28, 
2006) (providing a definition of psychosis for purposes of 
application of presumptive service connection), to be 
codified at 38 C.F.R. § 3.384.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  



Analysis

A.	Residuals of Head Trauma

The claim for service connection for residuals of a head 
trauma is premised upon an event described in service in 1973 
in which the veteran allegedly sustained a fall while 
standing watch aboard a U. S. Navy ship on which he was 
stationed, following an explosion on a nearby barge, and he 
primarily identifies as current residuals of an ensuing 
injury, recurrent headaches and memory loss.  He states that 
the specific site of the incident was the "sail plane" 
located above the ship's hull, and that the only protection 
he then had from the effects of the surrounding explosion was 
having utilized a safety harness.  On consideration first as 
to relevant documentation of this alleged injury, the 
veteran's SMRs include a 1973 reference to a back injury, 
resulting in a herniated disc, following a fall from a safety 
harness.  However, there is no reference to an explosion, or 
contemporaneous event in which he received a head injury.  
This aside, the veteran is nonetheless competent to allege 
the occurrence of events he personally witnessed in service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (competence 
of claimant who is layperson to provide own observations on 
matters not requiring medical expertise).  So the incident 
described, to the extent representing the potential cause of 
a later disability, should be considered as to whether it 
resulted in one or more service-connected residuals.    See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) 
(where lay evidence provided is generally credible and 
competent, lack of contemporaneous medical documentation is 
not an absolute bar to the ability to establish a claim).     

Also warranting mention here, although not an incident 
purported to have any connection with the condition claimed, 
is the January 1978 record that the veteran was involved in 
an automobile accident, as the result of which he experienced 
a head contusion.  The veteran then complained of blurred 
vision and mild headaches. A gross neurological examination 
was negative.  Following this incident, there were no 
complaints or findings as to headaches for several years 
thereafter, so these particular symptoms described by all 
indication were acute and transitory, with no lasting 
residual condition.  A subsequent March 1982 record reflects 
a complaint of pain behind the right eye, with the assessment 
of tension headaches; and in         June 1987, the veteran 
again complained of having light headaches.  His separation 
examination was absent for a condition manifested to the head 
region.    

The evidence post-service establishes recurrent headaches 
(diagnosed on a September 2005 VA general medical 
examination) as one disorder which it is plausible might be 
related to head injury during service.  Notably, other than 
bilateral hearing loss, tinnitus and chronic allergic 
rhinitis, for which as mentioned, the RO already found to be 
service-connected, the record does not otherwise show 
pathology suspected to be related to head trauma.  The 
determinative question for purposes of this claim, therefore, 
is whether the current headache condition is causally related 
to the injury in service.  See Hickson v. West, 12 Vet. App. 
247,  253 (1999) (medical nexus requirement for service 
connection consists of a link between current disability and 
identifiable in-service disease or injury).  See, too, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West,      13 Vet. App. 546, 548 (2000).

In this instance, there is only one physician's assessment of 
record pertaining to    the etiology of the veteran's 
headaches, that obtained through the September 2005     VA 
examination, and the conclusion expressed therein tends to 
weigh against a cause-and-effect relationship between a 
headache disorder and service.                The examining 
physician stated, preliminarily, that he had considered the 
veteran's account of a 1973 explosion and hitting his head 
against a wall, leading to unconsciousness for two days, and 
that although not corroborated by service records, this story 
seemed credible and unlikely to have been fabricated.  As to 
whether this injury then caused a headache condition, he 
observed that review of the medical record (presumably, SMRs 
and evidence since service) failed to reveal any entry 
related to treatment of recurrent headaches.  He stated in 
summary, that it was "less likely than not (less than 50 
percent probability) that [the veteran's] current headaches 
are due to the 1973 injury." 





Since this examiner thoroughly examined the veteran and based 
his eventual determination on both the reported and 
documented clinical history, there is sufficient reason to 
find his opinion probative on the subject of etiology.               
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (those factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The above 
conclusion disfavoring the likelihood of a nexus between 
headaches and the 1973 in-service injury should be accepted 
then, particularly given that there is no contrary opinion on 
file.  See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances).  Also, to 
the extent the veteran was noted to have sustained a     head 
contusion at a later point in service, this incident is not 
alleged as the cause of subsequent disability -- nor for that 
matter, is there any competent evidence suggesting that it 
caused or contributed on a long-term basis to a headache 
disorder.  Accordingly, as the preponderance of the medical 
evidence is against the finding that the veteran presently 
has any residuals of a head injury, service connection for 
that condition is not warranted. 

B.	Arthritis of the Back, Hands and Feet

The additional claim of service connection for arthritis of 
the back, hands and feet, likewise is for disability claimed 
to have resulted from the 1973 initial injury.      The RO 
thus far, in a December 2002 decision, awarded service 
connection for a chronic back condition (claimed as herniated 
nucleus pulposus, scoliosis and        spina bifida occulta); 
an initial 10 percent evaluation was assigned, effective 
January 28, 2000, based on limitation of motion.  The current 
claim to the extent involving a back condition then 
contemplates a disorder other than the aforementioned 
service-connected back disorder.  





Here, the relevant evidence from service consists of a series 
of back injuries noted  to have occurred in the early 1970s, 
with the absence of significant continuing symptomatology, 
except for the notation on his September 1996 separation 
examination, amongst other illnesses, of degenerative joint 
disease.  The evidence since service reveals the April 2000 
diagnosis of a private physician of diffuse arthritis that 
affected the back, hands and feet.  The veteran has since 
obtained continued treatment for joint pain in these areas, 
and his complaints of the same   are reflected in the report 
of the September 2005 VA general medical examination. 
Concerning the etiology of this condition, it must first be 
observed that the initial diagnosis of arthritis was not 
until more than four-years post-service -- and thus outside 
of the one-year timeframe within which such condition may be 
presumed incurred in service if manifested to a compensable 
degree (i.e., 10 percent) following service discharge.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  So 
there must exist medical evidence directly linking said 
condition to military service to substantiate the current 
claim.  See Hickson, 12 Vet. App. at 253.

On this subject of etiology, there is of record the March 
2005 statement from Dr. H., a private physician, indicating 
that he had treated the veteran over the course of the 
previous several years, and that he had determined that the 
veteran had degenerative arthritis to multiple areas, from 
old injuries sustained while in service.  

There is also the contrary opinion of the September 2005 VA 
examiner,            which initially noted that the SMRs 
included a 1975 entry related to low back pain, but did not 
reveal any documentation of similar problems with the hands 
and feet.  He expressed the opinion that given the absence of 
entries related to the feet and hands, and of any documented 
chronicity of back pain, that it was considered       less 
likely than not that these conditions were due to incidents 
or injuries that occurred while in service.  Notwithstanding 
these conflicting medical assessments,              the 
opinion that is most persuasive ultimately should be deemed 
that of the September 2005 physician.




In adjudicating the present claim, the Board has the 
responsibility of weighing the evidence both favorable and 
unfavorable, to determine where to give credit and where to 
withhold the same -- this includes accepting certain medical 
opinions  over others.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, there is 
a tenable basis upon which to find the September 2005 opinion 
to have more probative weight. 

The conclusion set forth by the VA examiner expressly states 
the evidentiary foundation upon which it is ground, i.e., 
that of both a physical examination and detailed claims file 
review, whereas the private physician's opinion appears to 
take into account the veteran's own reported history, 
although no other objective background sources of treatment 
history.  See Prejean, 13 Vet. App. at 448-9.       See also, 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (physician's 
review of relevant historical information provided through 
claims file an essential factor        in assessing probative 
weight of opinion express on medical nexus).       
Furthermore, the fact that Dr. H. has treated the veteran 
himself for several years      is not determinative, inasmuch 
as courts have declined to adopt a "treating physician 
rule" that additional evidentiary weight is afforded to the 
opinion of a physician who treats the veteran.  See, e.g., 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 
Vet. App. 169 (1993).  Hence, the September 2005 VA 
examiner's opinion should be accepting as the most probative 
finding with regard to issue of medical nexus. See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).  So the existence of a medical 
relationship between  the claimed arthritic condition and 
service has not been established.    



C.	Skin Disorder

In regard to the claimed dermatological disorder, the veteran 
states that he had ongoing occupational exposure hazardous 
chemicals in service in capacity as a safety officer.  He 
explains that he had skin irritation on the hands, elbows and 
knees and repeatedly requested and received topical skin 
creams for this condition from a corpsman.  SMRs also 
substantiate documented instances of treatment 
intermittently, in March 1977 for steam burns on the abdomen 
and extremities due to a pressure cooker accident; in June 
1990 involving a serious sunburn; and in October 1996 when he 
was seen for fungal dermatitis of the lower extremities.      

Following separation from service, the April 2000 report of 
Dr. K. indicates the veteran had residual burns to his 
thighs, hands and left foot.  Of note also,                a 
treatment record from this physician, dated earlier that 
month, states the veteran had a history of various skin 
rashes.  It was observed on an October 2002 VA examination of 
the spine, however, that a physical examination did not 
reveal the presence of residual burn scars in these areas (a 
finding substantiated on later VA examinations).  The March 
2005 report from Dr. H. indicated the veteran had a contact 
dermatitis disorder.  Also, the September 2005 VA examiner 
noted several small dry scaly lesions on the dorsum of the 
interphalangeal joints of most of the fingers, which 
suggested a diagnosis of psoriasis.

While the above findings confirm the likelihood of a current 
dermatological disability, there remains the question of a 
causal nexus to service, as to which the pertinent 
physicians' conclusions are again in disagreement.  In his 
April 2000 treatment record, Dr. K. indicated that the 
veteran then experienced unspecified  skin rashes due to 
exposure to petroleum that occurred in 1990.  Through his   
March 2005 correspondence, Dr. H. stated that the veteran had 
contact dermatitis due to exposure from chemical while 
serving in the military.   Meanwhile, the September 2005 VA 
examiner found that the veteran's service medical history     
did not reveal documentation of a condition similar to 
diagnosed psoriasis, and only the previous incident that led 
to steam burns, and 1996 episode of fungal dermatitis.  He 
stated that given the absence of documentation of similar 
lesions in service,     the current skin condition was less 
likely than not due to service.  
The subsequent conclusion set forth by the VA examiner is 
better substantiated than the contrary opinions from Drs. H. 
and K., since it reflects a thorough review of the documented 
clinical history.  It also warrants consideration that there 
is no objective record of an incident of substantial exposure 
to chemical substances during service to demonstrate that 
such event occurred (including of hazardous exposure to 
petroleum as described by Dr. K.), and thereby lend direct 
support to the above private physicians' opinion.  See e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions 
relating a current disability to military service that are 
based on an inaccurate factual premise have no probative 
value).  So the September 2005 VA's examiner's opinion is the 
most persuasive determination.  See Schafrath,         1 Vet. 
App. at 595.  The competent evidence therefore effectively 
weighs against the claim for service connection for a skin 
disorder.

D.	Psychiatric Disorder

In accordance with the continuing development of the record 
pertaining to the veteran's claim for service connection for 
a psychiatric disorder, the prior          May 2005 Board 
remand directed that he should be provided the opportunity to 
undergo a VA psychiatric examination on this claim.  
Subsequent records from the Charleston VA Medical Center 
(VAMC) indicated that such examination was scheduled for 
October 3, 2005, and initially, a report to the file states 
that he    failed to report.  However, an additional computer 
printout later obtained from    that facility instead 
indicates that he cancelled this scheduled examination 
himself.   So the analysis with respect to this claim must 
encompass solely the medical evidence already of record, in 
determining whether service connection is warranted.  

This having been established, based upon the evidence 
obtained so far there                 is simply no indication 
that the veteran has any current psychiatric disorder,          
from either the VA or private treatment records on file since 
he underwent separation from service.   




Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also Brammer v. Derwinski, 3 Vet. App. 223,  225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown,               104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In this instance, the present existence of a claimed 
psychiatric disorder has not be established.  Because of the 
absence of such evidence, it logically follows that he cannot 
have a current psychiatric disorder that is positively 
associated with service.  For the purpose of comprehensive 
consideration of his claim, it also briefly warrants mention 
that there is one documented relevant treatment instance              
in 1977 of situational depression, which appears to have then 
resolved.  So even     if the preliminary requirement of a 
current disability were met, the objective evidence would not 
tend to support the conclusion that it is service-related. 

Conclusion

The Board has taken into consideration the veteran's 
assertions in adjudicating his appeal.  However, since he is 
a layman, he does not have the necessary training and/or 
expertise to give a probative opinion on a medical question -
- including the current diagnosis of a disability, or whether 
a previously diagnosed disorder is due to his military 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);    
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons and bases, the preponderance of the 
evidence weighs against     the veteran's claims for service 
connection for residuals of head trauma, arthritis,    a skin 
disorder and a psychiatric disorder.  So the benefit-of-the-
doubt doctrine  does not apply, and the claims must be 
denied.  38 U.S.C.A. 5107(b);                     38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for the residuals of head 
trauma is denied.

The claim for service connection for arthritis of the back, 
hands and feet is denied.

The claim for service connection for a skin disorder is 
denied.

The claim for service connection for a psychiatric disorder 
is denied.

























REMAND

Through its previous May 2005 remand of the claim for service 
connection for residuals of a right shoulder injury, the 
Board requested that the AMC arrange      for a VA 
examination to determine the likely etiology of that 
condition --   particularly, whether current symptomatology 
affecting that region had some relationship to a 
precipitating injury or other event during service.  This was 
in light of the veteran's assertion that he had initially 
injured the right shoulder, following the described 1973 
incident in which he sustained a fall due to an explosion            
in the proximity of the ship on which he was stationed.  
Also, an April 2000   private physician's report indicated a 
right shoulder disorder, suggesting a current disability with 
at least a potential link to the alleged injury in service.

Thereafter, in conjunction with his September 2005 VA general 
medical examination, it was indicated that the veteran had 
right shoulder range of motion of 165 degrees each of 
abduction and forward flexion, with 90 degrees of external 
rotation and 75 degrees of internal rotation.  It was further 
stated that the SMRs failed to show entries for treatment of 
the right shoulder, and for that reason, it was considered 
less likely than not that the minimal right shoulder range of 
motion impairment shown was due to the explosion or other 
events in service.  

This determination reflects the reasoned viewpoint of the VA 
examiner, and this physician's judgment is absolutely 
necessary on the point under consideration of causal nexus, 
inasmuch it is a medical question that must be answered 
through the appropriate sources of expertise.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, there is some 
indication on objective evaluation of the claims file, of in-
service symptomatology necessitating further review.  
Included amongst the extensive medical background from 
service, is the September 1973 report that the veteran had 
fallen, landing on his right shoulder.  He then complained of 
shoulder pain.  He demonstrated full range of motion, but 
moderate tenderness to the right acromioclavicular joint.  
Given that the absence of any apparent right shoulder 
problems in service was part of the basis for the September 
2005 examiner's conclusion, a supplemental opinion should be 
obtained from him on the question of etiology that includes 
consideration of this episode of right shoulder 
symptomatology in 1973.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination           
or obtain a medical opinion based upon a review of the 
evidence of record if          VA determines it is necessary 
to decide the claim).   

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Charleston VAMC since 
December 2002.  Then associate all 
records obtained with his claims file.

2.	If possible, have the physician who 
examined the veteran in September 2005 
submit an addendum to that evaluation.  
Specifically, it the examiner is 
requested to again review the relevant 
evidence in this case and provide a 
supplemental opinion with regard to 
whether the veteran's current diagnosed 
right shoulder condition (associated 
with limitation upon motion of the 
right arm) is at least as likely as not  
(i.e., 50 percent or greater 
probability) etiologically related to 
his military service -- taking into 
account  in particular, the September 
1973 instance in which  he sought 
medical treatment in service, after a 
fall in which he sustained an apparent 
right shoulder injury.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
determination.  (Note: if this latter 
situation arises, this may require 
having the veteran re-examined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  It is 
absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claim for 
service connection for residuals of a 
right shoulder injury, in light of the 
additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.    
Give them time to respond before 
returning this claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  












The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


